                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEW JERSEY
                               VICINAGE OF CAMDEN

 IN RE:                                          CHAPTER SEVEN
 Althea S. Forbes
        Debtor(s),
                                                 Case Number: 20-22101-ABA


                          DEMAND FOR SERVICE OF NOTICES

        Please take notice that I represent TOWERS OF WINDSOR PARK APARTMENTS, an
interested party in the above captioned case. In accordance with 11 U.S.C. 1109(b) and
Bankruptcy Rules 2002 and 9010(b), please enter my appearance on behalf of said creditor, place
my name and address on the distribution list, and direct copies of all notices in this bankruptcy
proceeding, regardless of form, to the following address(es):

 Rosemary Spohn, Esquire
 2 South Avenue West, Apt. W411
 Cranford, NJ 07016-2674
 Phone: 484-690-3645
 Fax: 610-994-6281
 Email: rspohn@morganproperties.com



                                            /s/ Rosemary Spohn
                                            Rosemary Spohn, Esquire
                                            Attorney for Towers of Windsor Park

Dated: November 4, 2020
